OPINION OF THE COURT
Appellant was convicted of the possession of intoxicating liquor for sale. The only error here urged is in the overruling of his motion to return to him and to suppress as evidence certain liquors which the sheriff had seized under a search warrant which the trial court found, and the Attorney General apparently concedes, to have been illegal.
[1] The overruling of the motion was based upon the trial court's understanding that this court, in State v. Hammond, No. 3010, had laid down the rule "that evidence, however obtained, whether legally or illegally, is admissible." The opinion referred to has not been published; the cause having become moot by reason of the death of the appellant during the pendency of a motion for rehearing. Since it is the sole basis of the decision, and the single point of difference here, we cannot do better than insert it in this opinion. It follows:
Criminal Law 16CJ § 1097 p. 567 n. 88; § 1110 p. 570 n. 90. *Page 367